DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/28/2022 has been entered. Claims 17-20 are added new. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive. 

The applicant asserts Caruso (U.S. Pre-Grant Publication No. 2016/0138569) fails to teach the limitations wherein each one of the first, the second and the third pultruded plates comprises at least one electrically conductive region such that an electrical connection between the first pultruded plate, the second pultruded plate, and the third pultruded plate is established. 
The examiner respectfully disagrees. Caruso, in paragraph [0035] teaches by including the conductive layers 54, the resulting conductivity of the spar caps 20, 22 is more isotropic, allowing current transfer through the thickness of the spar caps 20, 22 and transverse to the fibers. Caruso’s spar caps 20 and 22 are made of alternating layers of conductive material 54 and first material 52 (pultruded plates). Such current transfer through the thickness of the spar caps is only possible if the first material 52 is conductive material. Therefore, first material 52 of Caruso, or Caruso’s pultruded plates are inherently conductive and the end regions of the first material 52 of Caruso are also conductive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruso et al. (U.S. Pre-Grant Publication No. 2016/0138569), hereinafter “Caruso”.

As per claim 1, Caruso discloses an electrical connection system for a wind turbine blade which comprises: at least one set of carbon pultruded plates comprising at least, a first pultruded plate, a second pultruded plate and a third pultruded plate (three layers of carbon fiber reinforced laminate composite shown as first material 52; figure 5), the second pultruded plate being disposed above the first pultruded plate and the third pultruded plate being disposed above the second pultruded plate (see annotated figure 7 below), wherein each one of the first, the second and the third pultruded plates comprises at least one electrically conductive region (see annotated figure 7 below; the resulting spar caps allow current transfer through the thickness of the spar caps 20, 22 and transverse to the fibers, i.e., first material 52 is made with conductive material; paragraphs [0034], [0035]), wherein the first, the second and the third pultruded plates define a longitudinal direction of the wind turbine blade (58); at least one first inter-plate conductive sheet disposed between the first pultruded plate and the second pultruded plate; at least one second inter-plate conductive sheet disposed between the second pultruded plate and the third pultruded plate (see annotated figure 7 below); wherein the third pultruded plate is partially disposed above the second pultruded plate (see annotated figure 7 below) and comprises at least one end followed by an end area in the longitudinal direction of the wind turbine blade (ends of top layer 52 and the area in the vicinity of the end; figure 6); and wherein the at least one first inter-plate conductive sheet is disposed in contact with the at least one electrically conductive region of the first pultruded plate and the at least one second inter-plate conductive sheet is disposed in contact with the at least one electrically conductive region of the second pultruded plate and the third pultruded plate in areas corresponding (see annotated figure 7 below), in a first transversal direction of the wind turbine blade being perpendicular to the longitudinal direction, to the end area of the third pultruded plate (as shown; figures 6-7) such that an electrical connection between the first pultruded plate, the second pultruded plate, and the third pultruded plate is established (allowing current transfer through the thickness of the spar caps 20, 22 and transverse to the fibers; paragraph [0035]).


    PNG
    media_image1.png
    470
    849
    media_image1.png
    Greyscale


As per claim 2, Caruso discloses the electrical connection system for a wind turbine blade according to claim 1, and further discloses at least one additional inter-plate conductive sheet at least partially disposed above the third pultruded plate wherein the at least one additional inter-plate conductive sheet is disposed in contact with the at least one electrically conductive region of the third pultruded plate in the end area of the third pultruded plate (see annotated figure 7 above).

As per claim 3, Caruso discloses the electrical connection system for a wind turbine blade according to claim 1, and further discloses wherein the pultruded plates comprise a central peel ply region and two distal regions adjacent to the central peel ply region, wherein the two distal regions are electrically conductive regions (see annotated figure 7 above).

As per claim 4, Caruso discloses the electrical connection system for a wind turbine blade according to claim 1, and further discloses wherein the pultruded plates comprise a central peel ply region and two distal regions adjacent to the central peel ply region, wherein the central peel ply region and the two distal regions are electrically conductive regions (see annotated figure 7 above), wherein the central peel ply region is a sanded central peel ply region (all portions of the first layers 52 are shown to have flat surface; figures 7-9). It is noted that the process of sanding provides a certain surface roughness and the claim fails to specify a specific surface roughness. Therefore a sanded surface without a specific roughness such as a grit number would encompass all kinds of surfaces.

As per claim 5, Caruso discloses the electrical connection system for a wind turbine blade according to claim 1, and further discloses wherein the at least one first inter-plate conductive sheet and the at least one second inter-plate conductive sheet are disposed at least partially between the first pultruded plate and the second pultruded plate, and the second pultruded plate and the third pultruded plate, respectively, along a second transversal direction of the wind turbine blade being perpendicular to the longitudinal direction (see annotated figure 7 above).

As per claim 6, Caruso discloses the electrical connection system for a wind turbine blade according to claim 2, and further discloses wherein the at least one additional inter-plate conductive sheet is also at least partially disposed above any of the first pultruded plate, the second pultruded plate or both of them (see annotated figure 7 above).

As per claim 8, Caruso, in view of Yarbrough, discloses the electrical connection system for a wind turbine blade according to claim 1. Caruso further discloses wherein the end area of the third pultruded plate which follows the at least at one end is a sanded planar area (as shown, the ends of first material layers 52, including the third pultruded plate, have sanded planar areas; figures 7-9).

As per claim 10, Caruso discloses a wind turbine comprising at least a wind turbine blade comprising the electrical bonding system according to claim 1 (wind turbine 10 shown; figure 1).

As per claim 11, Caruso discloses a method for electrically connecting conductive caps in a wind turbine blade which comprises: disposing, at least, a second pultruded plate above a first pultruded plate and a third pultruded plate above the second pultruded plate (see annotated figure 7 below), wherein the first, the second and the third pultruded plates define a longitudinal direction of the wind turbine blade (as shown; figure 6); disposing at least one first inter-plate conductive sheet between the first pultruded plate and the second pultruded plate; disposing a second inter-plate conductive sheet between the second pultruded plate and the third pultruded plate (see annotated figure 7 below); wherein the disposing the third pultruded plate above the second pultruded plate is carried out partially disposing the third pultruded plate above the second pultruded plate (see annotated figure 7 below); and wherein the method further comprises disposing in contact the at least one first inter-plate conductive sheet and the at least one second inter-plate conductive sheet with at least one conductive region of the first pultruded plate and the second pultruded plate respectively (see annotated figure 7 below), in areas corresponding, in a first transversal direction of the wind turbine blade being perpendicular to the longitudinal direction, to an end area of the third pultruded plate (as shown; figure 6, 7) such that an electrical connection between the first pultruded plate, the second pultruded plate, and the third pultruded plate is established (allowing current transfer through the thickness of the spar caps 20, 22 and transverse to the fibers; paragraph [0035]).



    PNG
    media_image1.png
    470
    849
    media_image1.png
    Greyscale


As per claim 12, Caruso discloses the method for electrically connecting conductive caps in a wind turbine blade according to claim 11, and further discloses at least partially disposing at least one additional inter-plate conductive sheet above the third pultruded plate and disposing in contact the at least one additional inter-plate conductive sheet with the third pultruded plate in the end area of the third pultruded plate (see annotated figure 7 above).

As per claim 13, Caruso discloses the method for electrically connecting conductive caps in a wind turbine blade according to claim 11, and further discloses wherein disposing, at least, the second pultruded plate above the first pultruded plate and the third pultruded plate above the second pultruded plate is carried out disposing at least partially the at least one first inter-plate conductive sheet and the at least one second inter-plate conductive sheet between the first pultruded plate and the second pultruded plate, and the second pultruded plate and the third pultruded plate, respectively, along a second transversal direction of the wind turbine blade being perpendicular to the longitudinal direction (see annotated figure 7 above).

As per claim 14, Caruso discloses the method for electrically connecting conductive caps in a wind turbine blade according to claim 13, and further discloses wherein disposing, at least, the second pultruded plate above the first pultruded plate and the third pultruded plate above the second pultruded plate is carried out disposing the ends of the at least one first inter-plate conductive sheet and the at least one second inter-plate conductive sheet along separated sections of the longitudinal direction of the blade, wherein one stretch is disposed at two end areas of the first pultruded plate and the second pultruded plate defined in the longitudinal direction of the wind turbine blade (the ends of the first and second conductive sheets are at spaced in the longitudinal direction; figure 6). 

As per claim 15, Caruso discloses the method for electrically connecting conductive caps in a wind turbine blade according to claim 12, and further discloses wherein at least partially disposing the at least one additional inter-plate conductive sheet above the third pultruded plate is carried out disposing the additional inter-plate conductive sheet above the end area of the third pultruded plate (see annotated figure 7 above), being a chamfered area or a sanded planar area and above a first area of the third pultruded plate adjacent to the end area and at least partially disposing the at least one additional inter-plate conductive sheet above a second area of the second pultruded plate, adjacent to the end area (additional inter-plate conductive sheet having a flat (sanded) planar area above the third pultruded plate and the second pultruded plate; figures 6, 7).

As per claim 17, Caruso discloses the electrical connection system for a wind turbine blade according to claim 1, wherein there is contact between the first inter-plate conductive sheet and the second inter-plate conductive sheet (the second pultruded plate forms a contact between the first conductive sheet and the second conductive sheet; see annotated figure 7 above).It is noted that Caruso does not explicitly teach the first inter-plate conductive sheet in direct contact with the second inter-plate conductive sheet. However, in the broadest reasonable interpretation a contact between the two sheets may include any components that are in contact with the two sheets. Therefore, the plate that are in contact with two conductive sheets can be interpreted as a contact between the two conductive sheets.

As per claim 18, Caruso discloses the electrical connection system for a wind turbine blade according to claim 2, and further discloses wherein there is contact between the second inter-plate conductive sheet and the at least one additional inter-pate sheet (the third pultruded plate forms a contact between the second conductive sheet and the additional conductive sheet; see annotated figure 7 above). It is noted that Caruso does not explicitly teach the second inter-plate conductive sheet in direct contact with the additional inter-plate conductive sheet. However, in the broadest reasonable interpretation a contact between the two sheets may include any components that are in contact with the two sheets. Therefore, the plate that are in contact with two conductive sheets can be interpreted as a contact between the two conductive sheets.

As per claim 19, Caruso discloses the electrical connection system for a wind turbine blade according to claim 2, and further discloses wherein there is contact between the first inter-plate conductive sheet and the second inter-plate conductive sheet (the second pultruded plate forms a contact between the first conductive sheet and the second conductive sheet; see annotated figure 7 above), and wherein there is contact between the second inter-plate conductive sheet and the at least one additional inter-pate sheet (the third pultruded plate forms a contact between the second conductive sheet and the additional conductive sheet; see annotated figure 7 above).

As per claim 20, Caruso discloses the electrical connection system for a wind turbine blade according to claim 2, and further discloses wherein each respective inter-plate conductive sheet overlaps all respective inter-plate sheets below it (each of the conductive sheet overlaps all conductive sheets below it in the thickness direction; see annotated figure 7 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarbrough et al. (U.S. Pre-Grant Publication No. 2016/0146185), hereinafter “Yarbrough”.

As per claim 7, Caruso discloses the electrical connection system for a wind turbine blade according to claim 1. Caruso does not explicitly teach wherein the end area of the third pultruded plate which follows the at least at one end is a chamfered area. 
Yarbrough is an analogous prior art because it deals with spar caps made from pultruded plates. Yarbrough teaches wherein the ends of the pultrusion layer is tapered or chamfered to reduce stress concentration effect at the ply ends and/or to prevent delamination between the layers (paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Caruso’s end areas of the pultruded plates to incorporate Yarbrough’s chamfered ends because Yarbrough teaches the chamfered ends reduce stress concentration effect at the ply ends and/or to prevent delamination between the layers (paragraph [0024]).


As per claims 9 and 16, Caruso, in view of Yarbrough, discloses the electrical connection system for a wind turbine blade according to claim 7. Caruso does not teach wherein the end area comprises a length between 50 mm to 1000 mm (claim 9) and wherein the end area comprises a length between 100 mm to 500 mm (claim 16). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Caruso’s end areas to have a length in between 100mm to 500mm since such change only requires simple change in the dimensions only requiring routine skill in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745